Title: From Tench Tilghman to Timothy Pickering, 21 February 1781
From: Tilghman, Tench
To: Pickering, Timothy


                        
                            Dear Sir
                            Head Quarters N. Windsor 21st Feby 1781.
                        
                        The inclosed, as you may suppose, requires the utmost dispatch—There were some time ago relays of Expresses
                            stationed between Govr Jefferson and the president of Congress—If that Chain is yet kept up, it will be the speediest
                            conveyance—If it is not, His Excellency requests you to send off a trusty Messenger immediately with the letter and give
                            him orders upon the Quarter Masters on the Route for a change of Horses and of Men if necessary. I am Yr most obt and hble
                            Servt
                        
                            T. Tilghman
                            A.D.C.
                        
                    